DETAILED ACTION
Claims 1-10 are pending.
Claims 1-10 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (PCT/CN2018/095872, filed 07/17/2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Specification
It is noted that the Abstract received on 01/14/2021 exceeds 150 words.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The disclosure is objected to because of the following informalities: 
Multiple locations ([0001] and etc.) recite “MoVTeNbOx”. It is suggested to amend “MoVTeNbOx” to “MoVTeNbOx”. 
Appropriate correction is required.


Claim Objections
Claims 1, 5, 8 and 10 are objected to because of the following informalities:  
Claim 1, lines 1 and 11, recite “MoVTeNbOx”. It is suggested to amend “MoVTeNbOx” to “MoVTeNbOx”.

Claim 1, line 11, recites “a phase-pure M1”. To ensure proper antecedent basis and clarity, it is suggested to amend “a phase-pure M1” to “the phase-pure M1”.

Claim 5, line 1, recites “step S1)”. To ensure proper antecedent basis and clarity, it is suggested to amend “step S1)” to “the step S1)”.

Claim 5, line 9, recites “a protective agent solution”. To ensure proper antecedent basis and clarity, it is suggested to amend “a protective agent solution” to “a solution of the protective agent solution”.

Claim 5, lines 9-10, recite “a precursor-protective agent mixed solution”. To ensure proper antecedent basis and clarity, it is suggested to amend “a precursor-protective agent mixed solution” to “the precursor-protective agent mixed solution”.

Claim 8, line 2, recites “and protective agent”. To ensure proper antecedent basis and clarity, it is suggested to amend “and protective agent” to “and the protective agent”.

Claim 10, line 2, recites “an inert gas”. To ensure proper antecedent basis and clarity, it is suggested to amend “an inert gas” to “the inert gas”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 1 and 11, recite “MoVTeNbOx”. However, it is unclear what “x” refers to. The examiner interprets “x” refers to any numeric value necessary to satisfy requirement of valence balance. Interpretation is speculative. Clarification is requested.

The term “high” in claim 1 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the "specific surface area" recited in claim 1, lines 1-2, has been rendered indefinite by the use of the term "high".

Claim 1, lines 6-7, recite the phrase “wherein the protective agent is a surfactant, or a small molecule organic acid and a salt thereof”. However, it is unclear what the phrase refers to, i.e., “wherein the protective agent is a surfactant, or a small molecule organic acid and a salt of the small molecule organic acid”, or “wherein the protective agent is a surfactant, a small molecule organic acid, or a salt of the small molecule organic acid”. The examiner interprets the 

Regarding dependent claims 2-10, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.

Claim 2, recites the phrase “wherein the protective agent is a non-ionic polymer surfactant, a cationic surfactant, or a C1-C20 organic acid and a salt thereof”. However, it is unclear what the phrase refers to, i.e., “wherein the protective agent is a non-ionic polymer surfactant, a cationic surfactant, or a C1-C20 organic acid and a salt of the C1-C20 organic acid” or “wherein the protective agent is a non-ionic polymer surfactant, a cationic surfactant, a C1-C20 organic acid, or a salt of the C1-C20 organic acid”. The examiner interprets the phrase refers to “wherein the protective agent is a non-ionic polymer surfactant, a cationic surfactant, a C1-C20 organic acid, or a salt of the C1-C20 organic acid”. The Interpretation is speculative. Clarification is requested.

Claim 3, recites the phrase “wherein the protective agent is a quaternary ammonium surfactant, a polyether surfactant, a polyamide surfactant, a reductive Cl-C20 organic acid and a salt thereof, or a non-reductive C1-C20 organic acid and a salt thereof”. However, it is unclear what the phrase refers to, i.e., “wherein the protective agent is a quaternary ammonium surfactant, a polyether surfactant, a polyamide surfactant, a reductive Cl-C20 organic acid and a salt of the reductive Cl-C20 organic acid, or a non-reductive C1-C20 organic acid and a salt of the non-reductive C1-C20 organic acid”, or “wherein the protective agent is a quaternary ammonium surfactant, a polyether surfactant, a polyamide surfactant, a reductive Cl-C20 organic 

Claim 6, line 1, recites the phrase “the heating is performed”. However, it is unclear what the phrase refers to as there are two heating conditions recited in claim 5. The examiner interprets the phrase refers to “both the heating conditions for dissolving the niobium-containing compound and for mixing and dissolving the molybdenum-containing compound, the vanadium-containing compound and the tellurium-containing compound are”. Interpretation is speculative. Clarification is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, CN 105080575 A (Yang), in view of Cheng, CN 104941668 A (Cheng) (provided in IDS received on 01/14/2021).
The examiner has provided a machine translation copy of Yang, CN 105080575 A, and a machine translation copy of Cheng, CN 104941668 A. The citation of the prior art in this Rejection refers to the machine translation copies.
Regarding claims 1-4, 7 and 9, Yang discloses a hydrothermal synthesis method to prepare Mo-V-Te-Nb-O catalyst, firstly, weighing ratio of the ammonium molybdate, vanadyl 

Further regarding claim 5, Yang discloses the employment of components reading upon Applicant’s niobium-containing compound, molybdenum-containing compound, vanadium-containing compound, tellurium-containing compound and a protective agent solution (Yang discloses surface active agent CTAB, without specifying whether it is in a solution form or not. However, it would be obvious to add CTAB in a solution form, in an endeavor to obtain a precursor mixture that is optimal for hydrothermal synthesis.) (Yang, page 5, Embodiment 1). While Yang discloses the addition of these components in an order (i.e., weighing ratio of the ammoniummolybdate, vanadyl sulphate, telluric acid and niobium oxalate are dissolved in hot de-ionized water, heating for 60 to 30 minutes, and slowly mixing the solutions together, Yang, page 5, Embodiment 1), that is different from that recited in Applicants’ claim 5, the skilled Ex parte Rubin (POBA 1959) 128 U.S.P.Q. 440, Cohn v. Comr. Pats. (DCDC 1966) 251 F Supp 378, 148 U.S.P.Q. 486.” and further, “it has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results, see MPEP 2144.04, section C, and also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), and In re Gibson, 39 F.2d 975, 5USPQ 230 (CCPA 1930)”.

Further regarding claim 6, Yang discloses weighing ratio of the ammoniummolybdate, vanadyl sulphate, telluric acid and niobium oxalate are dissolved in hot de-ionized water (Yang, page 5, Embodiment 1). A skilled artisan would expect a temperature of hot de-ionized water to encompass any elevated temperature that is above ambient temperature and below the boiling point temperature of de-ionized water at ambient pressure, including the range recited in Applicants’ claim 6 of 40-80°C. 
While Yang teaches a water temperature range encompassing Applicants’ “heating is performed at a temperature of 40-80°C”, this reference does not explicitly teach or suggest a “rate of 1-5°C/min”, as recited in Applicants’ claim 6. However, use of a heating rate is necessarily required in order to achieve the desired 60 ~ 80 ℃ centigrade. Absent showing of criticality of the claimed heating rate of 1-5°C/min, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select varying 

Further regarding claim 8, Yang discloses using ammonium molybdate, vanadyl sulphate, telluric acid and niobium oxalate and surfactant as raw materials, mole ratio of each component is: Mo: V: Te: Nb: surfactant is =1: 0.2 ~ 1.0: 0.2 ~ 1.0: 0.1 ~ 0.5: 0.01 ~ 0.1, which overlaps with the range recited in Applicants’ claim 8 (Yang, page 4, 2nd paragraph).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Further regarding claim 9, Yang discloses a hydrothermal synthesis method in a special stainless steel reaction kettle, the ammonium molybdate, vanadyl sulphate, telluric acid and niobium oxalate surfactant according to the proportion to prepare mixed solution in stainless steel reaction kettle, raising the temperature to 160 to 230 ℃ degrees centigrade (which overlaps with the recited temperature of 150-200°C in Applicants’ claim 9) (Yang, page 4, 3rd paragraph). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Yang further discloses in the hydrothermal synthesis method, keeping the temperature for 2-20 hours (which is close to the recited duration of 24-48 h in Applicants’ claim 9) (Yang, page rd paragraph). It would have been obvious to one of ordinary skill in the art to optimize the hydrothermal reaction time and use longer duration, including that presently claimed, to optimize catalyst performance, and thereby arrive at the claimed limitation. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05 I.

Further regarding claim 10, Yang discloses heating to 300 ℃ and keeping for 2 hours from room temperature to 3 ℃ degrees centigrade/min of heating speed (atmosphere is air) (which reads upon “wherein the calcining in an air atmosphere is performed at a temperature of 200-300°C for a duration of 1-4 h” recited in claim 10), then up to 600 ℃ (which overlaps with range recited in Applicants’ claim 10) continuously insulating for 2 hours at the same heating rate (atmosphere is nitrogen) (Yang, page 5, Embodiment 1). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Yang does not explicitly teach or suggest “purifying with hydrogen peroxide, to obtain a phase-pure M1 MoVTeNbOx catalyst” as recited in claim 1 and the concentration and the temperature and duration for the purifying with hydrogen peroxide as recited in claim 10.
With respect to the difference, Cheng teaches a molybdenum-vanadium-niobium-tellurium multi-element metal oxide system (Cheng, page 1, Abstract); a preparation method of M1 pure compound of the molybdenum-vanadium-tellurium multi-element metal oxide in the system, wherein the method comprises the following steps: 1) under 60 ~ 80 ℃ centigrade water °C), ammonium molybdate, vanadyl sulphate (i.e., vanadic sulfate), acid tellurium (i.e., telluric acid) dissolved in de-ionized water to obtain solution A, dissolving the ammonium niobium oxalate (i.e., niobium ammonium oxalate) in deionized water to obtain solution B, mixing the solution A and solution B is cooled to 30 to 50 ℃ degrees centigrade after mixing and uniformly stirring to form precursor solution; 2) the precursor solution in a hydrothermal kettle, after replacing the air therein with nitrogen, at 150 ~200 ℃ for 24 ~ 48 hours to obtain the suspension; 3) the hydrothermal synthesis to obtain the turbid liquid for washing and filtering, solid-phase precursor obtained precipitate overnight drying and grinding to obtain the catalyst (Cheng, page 3, paragraphs 9-11), and the solid phase precursor under a nitrogen atmosphere in 550 to 650°C temperature, calcining time is 1 to 3h to obtain the M1 and M2 mixed molybdenum-vanadium-tellurium multi-element metal oxide system phase compound (Cheng, page 3, 1st paragraph). Cheng specifically teaches the mixed-phase compound in a volume fraction of 5 to 20% hydrogen peroxide, stirring for 1 ~ 3 h under the temperature of 50 ~70 ℃, then filtering and drying for 12 to 24h to obtain M1 pure catalyst molybdenum-vanadium-tellurium multi-element metal oxide system (Cheng, page 4, 1st paragraph).
As Cheng expressively teaches, with treatment in hydrogen peroxide, the mixed-phase compound is converted to M1 pure catalyst molybdenum-vanadium-tellurium multi-element metal oxide system (Cheng, page 4, 1st paragraph).
Given that both references teach preparations of MoVTeNb oxides, said respective preparations employing the same or similar components, motivation to combine these references’ teachings is deemed proper.
st paragraph).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        


/Patricia L. Hailey/Primary Examiner, Art Unit 1732